Citation Nr: 1045683	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-22 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1978 to September 
1978.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board remanded the case in April 2009 for additional 
development.  The case has now been returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In April 2009, the Board remanded the claim for the purpose of 
obtaining an opinion addressing the cumulative impact of the 
Veteran's service-connected disability on his employability.  A 
VA examiner provided an opinion in a May 2009 report.  However, 
the Board's remand specifically instructed the RO to arrange for 
an examination of the Veteran.  This instruction was not 
effectuated, as the May 2009 report merely contains an opinion 
based on a records review (there was no physical examination 
conducted of the Veteran at the time).  In addition, the examiner 
does not appear to have considered the impact of the totality of 
the Veteran's low back symptomatology on employment in providing 
her opinion.  

'A remand by . . . the Board confers on the Veteran or other 
claimant, as a matter of law, the right to compliance with the 
remand orders.'  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Because no examiner as of yet has provided a satisfactory opinion 
regarding whether the Veteran's service-connected low back 
disability renders him unable to secure or follow a substantially 
gainful occupation, the claim must again be remanded for an 
additional examination and opinion.

There are also indications in the record of more recent VA 
outpatient treatment records which may bear directly on the TDIU 
issue currently before the Board (including statements by the 
Veteran in September 2010 that there are more recent VA 
outpatient treatment records that VA should consider).  These 
records should be requested.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from 2006 
to the present.  

2.  After the above has been accomplished, 
the RO/AMC should schedule the Veteran for a 
VA TDIU examination, which must include a 
physical examination of the Veteran.  The 
claims folder should be made available to and 
reviewed by the examiner.  All appropriate 
tests and studies should be conducted.  
Thereafter, the examiner should opine as to 
whether, without regard to the Veteran's age 
or the impact of any nonservice-connected 
disabilities, it is at least as likely as not 
that his service-connected low back 
disability (characterized by the RO/AMC as 
degenerative joint disease, status post 
compression fracture of L3 vertebra) renders 
him unable to secure or follow a 
substantially gainful occupation.  The 
examiner should consider all of the Veteran's 
low back symptomatology as intertwined with 
the exact diagnosis for which the Veteran is 
service-connected.  

If the Veteran's service-connected disability 
does not render him unemployable, the 
examiner should suggest the type or types of 
employment in which the Veteran would be 
capable of engaging with his current service-
connected disability, given his current skill 
set and educational background.  A complete 
rationale for any opinion expressed and 
conclusion reached should be set forth in a 
legible report.  

3.  After completion of the foregoing, the 
RO/AMC should again review all the evidence 
in the claims file (including any added since 
its last adjudication) and readjudicate the 
claim.  If the benefit sought remains denied, 
the Veteran and his representative must be 
furnished a supplemental statement of the 
case and be given an opportunity to submit 
written or other argument in response before 
the claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


